Citation Nr: 0404623	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for status post left 
below knee amputation, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from August 1974 to February 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
any further action required on your part.


FINDINGS OF FACT

The veteran is service connected for left below knee 
amputation and has been assigned the maximum allowable rating 
for this disorder under the schedular criteria.


CONCLUSION OF LAW

The criteria for an increased schedular rating for left below 
knee amputation are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5165 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the initiation of the veteran's claim for entitlement 
to an increased rating, the law has changed under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Under the 
VCAA, the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  

The Board notes that the RO has considered this claim under 
the new law.   The Board specifically notes that a June 2001 
letter notified the appellant of the new law.   In addition, 
the June 2002 statement of the case notified the veteran of 
the evidence necessary to substantiate his claim, the 
evidence considered, the steps taken to assist him in 
developing his claim, and the reason for the denial.  

Given the foregoing, the Board concludes that VA has met its 
duty to assist the appellant.  In addition, the Board finds 
that the appellant has been provided with notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of why his claim could not be 
granted.  

Irrespective of this, however, VCAA does not require that 
assistance be provided to a claimant where there is "no 
reasonable possibility . . . that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)).  
Here, the facts which are dispositive of the claim are not in 
dispute, and require no further development. Specifically, 
under the schedular rating criteria, the law provides that 
the maximum rating awarded for amputation of a leg below the 
knee is 40 percent.  38 C.F.R. § 4.71(a), Diagnostic Code 
5165.  The veteran has already been assigned the maximum 
rating allowed under the schedular criteria.  As the law is 
dispositive in this case, further development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  Accordingly, the claim is 
denied.


ORDER

An increased rating for status post left below knee 
amputation is denied.


REMAND

In August 2001, the veteran's representative filed a notice 
of disagreement with the July 2001 rating decision as to the 
rating assigned for endocarditis with aortic regurgitation.  
A statement of the case has not been issued with regard to 
this matter.  The RO should associate any pertinent records 
with the claims file and issue a statement of the case on 
this matter.  Manlicon v. West, 12 Vet. App. 238 (1999).  

The report of a June 2002 VA examination indicates that the 
veteran has chronic pain in both knees, and that the right 
knee pain is secondary to gait alteration due to his below-
knee amputation.  The examination report also noted that the 
claimant was beginning to develop progressive problems with 
his left hip.  The examiner concluded that the left below 
knee amputation and subsequent secondary bilateral knee pain, 
hip pain, and muscle atrophy with weakness render the veteran 
unemployable.  There is also some reference to possible 
arthritis of the left knee.  The Board finds that secondary 
service connection for the bilateral knee and left hip 
disorders is inextricably intertwined with the question of 
entitlement to TDIU, and that they must be addressed prior to 
deciding whether there is entitlement to TDIU.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should furnish to the veteran 
and his representative a statement of the 
case on the issue pertaining to 
entitlement to an increased rating for 
endocarditis with aortic regurgitation.  
The RO should explain to the veteran the 
time period for filing a substantive 
appeal, and furnish a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) to 
facilitate such filing.  The veteran is 
hereby reminded that the Board will have 
jurisdiction to consider this issue if, 
and only if, an appeal is perfected with 
the timely filing of a substantive 
appeal.

2.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  

3.  The RO should ask the veteran to 
identify all providers that have treated 
him for bilateral knee and left hip 
disorders.  The RO should then take the 
appropriate steps to obtain records from 
the identified providers that have not 
been already associated with the claims 
folder.  The RO is specifically asked to 
obtain the veteran's treatment records 
from the Altoona and Pittsburgh VA 
Medical Centers for the period from July 
2001 to the present.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts, the RO is 
unable to secure records from any 
identified provider, it must notify the 
claimant and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claim.  The claimant must 
then be given an opportunity to respond.  

4.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
is to state the diagnosis for any 
disorder of the knees and left hip.  The 
claims file must be provided to the 
examiner for his/her review.  After a 
complete review of the record and 
examination of the appellant, the 
examiner is to state whether it is at 
least as likely as not that any current 
left hip disorder, right knee disorder, 
or left knee disorder was caused or 
aggravated by the veteran's service-
connected left below knee amputation.  
The examiner must provide a clear 
explanation for his/her findings and 
opinion.  The examiner must then indicate 
whether it is at least as likely as not 
any service-connected disorder, to 
include the veteran's left below knee 
amputation, along with any other disorder 
which is secondarily caused by a service-
connected disorder, renders the veteran 
unemployable.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete or if any 
additional action is necessary, 
appropriate corrective action is to be 
taken.  

7.  Thereafter, following any other 
appropriate development, the appealed 
issue should be considered by a decision 
review officer, as per the veteran's July 
2001 request.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.  With 
regard to any adverse determinations as 
to disorders secondary to the service-
connected left below the knee amputation, 
any such issues should be addressed by a 
supplemental statement of the case if the 
veteran expresses disagreement with those 
determinations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



